Appeal from D. C. E. D. Pa. [Probable jurisdiction noted, 397 U. S. 1034];
Appeal from D. C. Conn. [Probable jurisdiction noted, sub nom. Tilton v. Finch, 399 U. S. 904];
Appeals from D. C. R. I. [Probable jurisdiction noted, 400 U. S. 901.] Motion of National Association of Laymen to file a brief as amicus curiae in No. 89 granted. Motion of Connecticut State Conference on Branches of NAACP et al. for leave to file a brief as amici curiae in Nos. 89 and 153 granted. Motion of Center for Law and Education et al. for leave to file a brief as amici curiae in No. 89 out of time granted. Motion of National Catholic Educational Assn, et al. for leave to file a brief as amici curiae in Nos. 569 and 570 granted.
The Chief Justice, Mr. Justice Marshall, and Mr. Justice Blackmun are of the opinion that these motions should be denied because they were untimely filed. Motions to file briefs as amici curiae, in Nos. 569 and 570, by Connecticut State Conference on Branches of NAACP et al., Center for Law & Education et al., and American Jewish Committee et al., granted. Motion of Peter L. Costas, Esquire, for leave to participate in oral argument on behalf of Connecticut State Conference on Branches of NAACP et al. as amici curiae denied.